Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3-4, 7-8, 11, and 15-16 are canceled.

Allowable Subject Matter
Claims 1-2, 5-6, 9-10,12-14, and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 1, the prior art of record teaches a computer-implemented method for an automatic localization of a structure, wherein an individual image which maps an object with the structure is displayed on a display surface.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computer-implemented method for an automatic localization of a structure, wherein an individual image which maps an object with the structure is displayed on a display surface, the method comprising:
displaying an individual image on the display surface;
capturing a gaze movement of a user by a gaze capture system while the individual image is displayed on the display surface;
generating a gaze capture signal based on the captured gaze movement;
identifying, by a computer, dependent upon the gaze capture signal, at least one image point of the individual image, wherein the at least one image point at least partially maps the structure;
displaying at least one additional individual image on the display surface, therein defining an image sequence comprising the individual image and the at least one additional individual image;
repeating the capturing, the generating, and the identifying for each additional individual image to provide at least one further image point for each additional individual image displayed in the image sequence, wherein each further image point at least partially maps the structure; and
segmenting the structure at least partially automatically by the computer based on the identified at least one image point of the individual image and the at least one further image point for each additional individual image.”.

Referring to claim 12, the prior art of record teaches a computer-implemented method for training a software module for machine learning.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computer-implemented method for training a software module for machine learning, the method comprising:
displaying, on a display surface, a training individual image which maps a training object with a training structure;
capturing a gaze movement of a user by a gaze capture system;
generating a training signal based on the captured gaze movement;
identifying, by a training computer, at least one image point dependent on the generated training signal, wherein the at least one image point at least partially maps the training structure;
displaying at least one additional training image on the display surface, therein defining an image sequence comprising the training individual image and the at least one additional training image;
repeating the capturing, the generating, and the identifying for each additional training image to provide at least one further image point for each additional training image displayed in the image sequence, wherein each further image point at least partially maps the structure; and

segmenting, by the training computer, a training structure at least partially automatically based on the at least one image point and the at least one further image point for each additional training image; and
training the software module based on a result of the segmentation by the training computer.”.
Referring to independent claim 14, the claim is allowed for same reason as set forth in independent claim 1.
Referring to claims 2, 5-6, 9-10,13, and 17-21  are allowable based upon dependent on independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                            /NELSON M ROSARIO/Examiner, Art Unit 2624                                                             Primary Examiner, Art Unit 2624